Citation Nr: 1519752	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-25 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased rating for right great ingrown toenail residuals, currently rated as 10 percent disabling.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus, and if so, whether service connection is warranted. 

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss, and if so, whether service connection is warranted. 

4.  Entitlement to service connection for malignant melanoma.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to December 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2012, March 2014, and November 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

In the November 2012 decision, the RO denied entitlement to a compensable disability rating for right great ingrown toenail residuals.  In the March 2014 decision, the RO denied entitlement to service connection for malignant melanoma and declined to reopen the previously denied claim of entitlement to service connection for bilateral hearing loss.  In the November 2014 decision the RO declined to reopen the previously denied claim of entitlement to service connection for tinnitus.

On a September 2013 VA Form 9, the Veteran requested a Board hearing on the right ingrown toenail issue.  In an October 2013 statement, he withdrew his hearing request.  See 38 C.F.R. § 20.704(e) (2014).

In April 2014, the Board remanded the increased rating claim for right ingrown toenail residuals for further evidentiary development.  Subsequently, in an April 2014 rating decision, the RO assigned the disability a 10 percent disability rating, effective August 8, 2012, which was recognized as the date of his increased rating claim.  

The issues of entitlement to service connection for malignant melanoma, and of whether new and material evidence has been received to reopen claims of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right great toenail residuals are manifested by a painful and tender toenail, resulting in a slight limp and a mild to moderately impaired gait.


CONCLUSION OF LAW

The criteria for entitlement to a higher disability rating for right great ingrown toenail residuals have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5284 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Adequate VCAA notice in an increased rating claim requires that the claimant be told that to substantiate a claim medical or lay evidence must be provided demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; that should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); vacated and remanded in part Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran received the required VCAA notice in an October 2012 letter.

VA and private treatment records have been obtained and the Veteran has been afforded multiple VA examinations, which, collectively, have included all findings needed to evaluate his service-connected right ingrown toenail residuals.  He has additionally provided statements regarding the severity of the disability.  

The AOJ substantially complied with the Board's April 2014 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded the claim in order to afford the Veteran a new VA examination to fully assess the severity of his service-connected toenail disability.  The required examination was completed in April 2014.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of his toenail disability claim on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Increased Rating

      A.  Governing Law and Regulations

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2014).  Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.

Although the Veteran's entire history is reviewed when assigning a disability evaluation, as required under 38 C.F.R. § 4.1.  Where the evidence demonstrates distinct periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings may be necessary.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and the demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

A claimant bears the burden of presenting and supporting a claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

	B.  Rating Criteria and Analysis

The 10 percent rating was awarded on the basis of a moderate foot injury under the provisions of 38 C.F.R. § 4.72, DC 5284.  The disability had previously been rated noncompensable under the provisions of 38 C.F.R. § 4.118, DC 7820, for infections of the skin.

Notably, Diagnostic Code 7820 provides that infections of the skin not listed elsewhere in the rating criteria were to be rated based on disfigurement of the head, face, or neck, or dermatitis, depending upon the predominant disability.  Consequently, the criteria for dermatiditis (DC 7806) had been applied previously.  

Disabilities of the feet are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5276 through 5284.  However, the Veteran's service-connected disability does not consist of flatfeet (DC 5276), bilateral weak foot (DC 5277), acquired claw foot (DC 5278), metatarsalgia (DC 5279), hallux valgus (DC 5280), hallux rigidus (DC 5281), hammer toe (DC 5282), or malunion or nonunion of the tarsal or metatarsal bones (DC 5283).  Thus, the criteria for rating other foot injuries, Diagnostic Code 5284, are the most appropriate rating criteria for rating the Veteran's disability. 

Under Diagnostic Code 5284, a 10 percent rating is warranted when a foot injury is productive of a moderate disability.  A 20 percent rating is warranted when a foot injury is productive of a moderately severe foot disability, and a 30 percent rating is warranted when a foot injury is productive of a severe disability.  A maximum rating of 40 percent may be assigned if loss of use of a foot is demonstrated.  See note following DC 5284; see also 38 C.F.R. § 4.71a, DC 5167 (2014).  

The severity of the Veteran's service-connected ingrown toenail residuals was assessed during a November 2012 VA examination.  No visible skin conditions were noted on examination.  Examination of the toe showed right lateral nail fold with slight fullness, and evidence of previous surgery.  The nail was otherwise normal without signs of inflammation or infection.

During an April 2014 VA examination, the Veteran was shown to have onychomycosis.  Infection of the skin, however, affected less than five percent of the total body area.  No discernible scarring was found to be associated with the service-connected toenail disability.  Examination of the foot revealed no evidence of any other foot disability.  Examination of the toenail specifically revealed a mildly thickened right great toenail that was tender to pressure applied at the base.  The Veteran was noted to walk with a subtle limp that appeared to take pressure off the right great toe.  

The examiner indicated that functioning was not so diminished that the Veteran would be equally well-served by an amputation with prosthesis.

The Veteran reported that he was a salesman at a hardware store and that the toe problem made him walk irregularly.  He noted that when the disability flared, he had to sit down more often.  He had reportedly worked for 30 years or more in the same position as a hardware salesman, and his boss worked with him to make adaptations for his limp and toenail pain.  An April 2014 statement from the Veteran's manager corroborated his statements.  

The Veteran further noted that the toenail would form some dark blood under it when he worked at home, such a digging a hole or walking a lot without resting.  This was reportedly consistent with a small subungual hematoma.  The VA examiner reported that while the Veteran's toenail had regrown, it had remained painful.  The Veteran had adapted to this with a mild to moderately impaired gait.  He had additionally developed mild onychomycosis in the right great toenail.  

Throughout the length of his appeal, the Veteran has consistently contended that his ingrown toenail residual has resulted in altered gait, and that he needed to wear bigger shoes and boots in order to keep the toenails and inflammation under control.  He has additionally described needing to use nail hardener and needing to do nail debridement.

This evidence does not support a finding that the Veteran is entitled to a higher disability rating for his service-connected ingrown toenail residuals.  The disability only affects the right great toe.  On examination in November 2012, the nail appeared normal without signs of inflammation.  The April 2014 examination report noted a mildly thickened, onychomycotic right great toenail that was tender to pressure, and that the Veteran had a mild to moderately impaired gait and subtle limp, consistent with lay reports of record.  At no point during the appeal period has the Veteran's toenail residuals been noted to result in disability of a moderately severe or severe nature.  While he has certainly been presented with chronic pain and difficulty, he has been able to maintain employment over the last several years in a sales position.

If the disability was rated on the basis of infections of the skin, the Veteran would have to be shown to have skin disability affecting at least 20 percent of his entire body or exposed areas in order to warrant a disability rating greater than 10 percent.  38 C.F.R. § 4.118, DC 7806.  

A preponderance of the evidence is against a higher initial rating.  Therefore, the claim of entitlement to a higher rating for service-connected right great ingrown toenail residuals must be denied.  38 U.S.C.A. § 5107(a); Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).  

III.  Extraschedular Consideration and TDIU

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2014).  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  

A three-part test is applied for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The symptoms associated with the Veteran's service-connected right great ingrown toenail residuals (i.e., painful and tender toenail, resulting in slight limp and mild to moderately impaired gait) are the types of symptoms intended to be encompassed by the rating criteria for other foot injuries as described in Diagnostic Code 5284.  The Veteran has not been shown to have marked interference with his employment or frequent hospitalizations due to the disability.  The applied rating criteria are, therefore, adequate to evaluate the Veteran's toenail disability and referral for consideration of an extraschedular rating is not warranted in this case.

A claim for total rating based on individual unemployability (TDIU) due to service-connected disability is a potential part of an initial rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In the instant case, the evidence shows that the Veteran maintains employment in spite of his disability.  He has not asserted and the evidence does not otherwise show that service-connected ingrown toenail residuals have impeded him from maintaining gainful employment.  In short, the evidence does not support a finding of unemployability in this case.  Thus, consideration of a TDIU is not warranted.


ORDER

Entitlement to a higher disability rating for service-connected right great ingrown toenail residual is denied. 


REMAND

In June 2014, the Veteran filed a timely notice of disagreement (NOD) with respect to the March 2014 rating decision that denied entitlement to service connection for malignant melanoma, and declined to reopen the claim of entitlement to service connection for bilateral hearing loss.  In December 2014, he filed a timely NOD with respect to the November 2014 rating decision that declined to reopen the claim of entitlement to service connection for tinnitus.

Although the AOJ appears to have acknowledged the Veteran's NODs, it has not yet issued a statement of the case (SOC) on either issue.  Thus, the Board is required to remand these issues for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, these claims are REMANDED for the following action:

Send the Veteran and his representative a statement of the case with respect to the issues of entitlement to service connection for malignant melanoma, and of whether new and material evidence has been received to reopen claims of entitlement to service connection for bilateral hearing loss and tinnitus.  

These issues should not be certified or returned to the Board unless a timely substantive appeal is submitted. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


